PER CURIAM.
William Lynch was informed against by the county attorney of Pima county for the crime of manslaughter. The case was tried to a jury which rendered a verdict of guilty, and, after the defendant was duly sentenced, this appeal was taken. No reporter’s transcript was filed, nor did defendant think it worth while to file a brief suggesting wherein the trial court had erred. Notwithstanding this, we have examined the case for fundamental error. The information states a public offense, the jury found the defendant guilty thereof, and he was duly sentenced according to law. Nothing appears in the record showing that he did not have a fair and impartial trial.
The judgment is therefore affirmed.